REINSTATEMENT AND FIRST AMENDMENT TO CONTRACT OF SALE

 

THIS REINSTATEMENT AND FIRST AMENDMENT TO CONTRACT OF SALE (this
"Reinstatement") is entered into as of March 18, 2005 (the "Effective Date"), by
and between TRIVEST WESTPARK LP, a Texas limited partnership ("Seller"), and
BERKSHIRE INCOME REALTY, INC., a Maryland corporation ("Buyer").

 

R E C I T A L S :

 

A.        Effective as of February 24, 2005, Seller and Buyer entered into that
certain Contract of Sale (the "Contract") for the sale and purchase of the real
property located in Harris County, Texas, as more particularly described in the
Contract (the "Property").

 

B.

The Contract was terminated by Buyer on March 10, 2005.

 

C.

Seller and Buyer desire to reinstate and amend the Contract as specified below.

 

AGREEMENT:

 

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.          Reinstatement. The Contract is hereby reinstated, and is in full
force and effect as modified by this Reinstatement.

2.          Defined Terms. Except as specified in this Reinstatement, all
defined terms in this Reinstatement have the same meanings as in the Contract.

3.

Purchase Price. The Purchase Price for the Property is hereby amended to be
$9,900,000.

4.          Due Diligence Period. Buyer hereby acknowledges that the Due
Diligence Period shall be deemed to have expired on March 10, 2005 for all
purposes of the Contract.

5.          Title Review Period. Buyer hereby acknowledges receipt and approval
of the Existing Survey and the Title Commitment; therefore, the Title Review
Period shall be deemed to have expired on March 5, 2005 for all purposes, except
that Buyer, since it ordered but has not yet received the Survey, has until
March 26, 2005 to object in accordance with Section 3.1 of the Contract to any
deviation between the Existing Survey and the Survey indicating a violation of
law with respect to the Property or a condition that could have a material
adverse effect on the Property.

6.

Earnest Money.

(a)        On or before 5:00 p.m. CST, March 21, 2005, Buyer will (i) instruct
Title Company to retain the Initial Earnest Money of $100,000; and (ii) deposit
additional funds of $300,000 with Title Company as the Additional Earnest Money
(which shall be in lieu of the $100,000 Additional Earnest Money described in
the Contract so that the total Earnest Money held by Title Company shall be
$400,000). If Buyer fails to deposit the $400,000 Earnest Money by such date and
time, the Contract shall automatically terminate and be of no further force or
effect.

 

 

REINSTATEMENT AND FIRST AMENDMENT TO CONTRACT OF SALE

Page 1

DALLAS 1020679_2

6726.14

tmb 03/17/05

 

 



 

 

(b) The Earnest Money will remain subject to the terms of the Contract except
that Title Company shall not release $25,000 of the Initial Earnest Money to
Seller.

7.

Closing Date. The Closing Date shall be March 30, 2005.

8.   Ratification. All other terms and conditions of the Contract remain in full
force and effect and binding on the parties.

9.   Counterparts and Facsimile Signatures. This Reinstatement may be executed
in several counterparts, all of which are identical and all of which
counterparts together shall constitute one and the same instrument. Facsimile
signatures will be deemed original signatures.

 

[Signature Page Follows]



 

REINSTATEMENT AND FIRST AMENDMENT TO CONTRACT OF SALE

Page 2

DALLAS 1020679_2

6726.14

tmb 03/17/05

 

 



 

 

This Reinstatement and First Amendment is executed as of the Effective Date set
forth above.

 

BUYER:

 

BERKSHIRE INCOME REALTY, INC.,

a Maryland corporation

 

 

 

By:    /s/ John Kinzer    



Name: John Kinzer



Title:Vice President

 

SELLER:

 

TRIVEST WESTPARK LP,

a Texas limited partnership

 

By:

    TriVest Westpark GP, LLC,

a Texas limited liability company,

its general partner

 

By:    /s/ Ron Taylor   

Name: Ron Taylor

Title: Manager


REINSTATEMENT AND FIRST AMENDMENT TO CONTRACT OF SALE

Page 3

DALLAS 1020679_2

6726.14

tmb 03/17/05

 

 

 

 